Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claims 31-38, 41-51 are allowed.

	Claims 31-38, 41-51 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 31, including  “displaying a plurality of storyline identifiers and plurality of time period indicators, displaying a plurality of episode indicators each aligned with a respective one of the plurality of storyline identifiers, receiving an input selecting a storyline identifier from the plurality of identifiers, displaying updating time period indicators that reflect in at least one of the plurality of episode indicators, content related to the storyline corresponding to the selected storyline identifier occurs”. Independent claim 45 cites similar limitations.
The closest prior art Bordenet teaches displaying plot indicators on a tv series chart.    None of these references disclose claim 31 and 45: including  “displaying a plurality of storyline identifiers and plurality of time period indicators, displaying a plurality of episode indicators each aligned with a respective one of the plurality of storyline identifiers, receiving an input selecting a storyline identifier from the plurality of identifiers, displaying updating time period indicators that reflect in at least one of the plurality of episode indicators, content related to the storyline corresponding to the selected storyline identifier occurs”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s amendments have overcome the rejection.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hong whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199
/MICHAEL H HONG/Primary Examiner, Art Unit 2426